Opinion by
Ekwall, J.
In its pleadings plaintiff claimed that the currency should have been converted at $0.53085. The case was submitted upon a stipulation that the merchandise in question was purchased and paid for in paper currency of the Netherlands East Indies and not in gold currency or Dutch “Florins”; that the date of exportation from the Netherlands East Indies was January 10, 1940; and that the rate of exchange on that date for such paper currency was $0.533200 (T. D. 50068). An examination of the entry indicates that the merchandise was imported from Java, the sailing date being given as December 22, 1939, and'the sailing date from Sumatra is noted as January 10, 1940. The collector converted the currency on the invoice and entry at the rate in effect on December 22, 1939. In view of the stipulation it was held that the currency should have been converted at the buying rate on the date of exportation, viz, $0.533200. The protest was sustained to this extent. •